PER CURIAM.
The trial court departed from the guidelines in sentencing appellant, setting forth six grounds in support of said departure, numbered “a” through “e,” in its order of July 11, 1986. We hold that only grounds “c” and “e” were valid grounds therefor.
Accordingly, following the dictates of Albritton v. State, 476 So.2d 158 (Fla.1985), and Campbell v. State, 486 So.2d 61 (Fla. 4th DCA 1986), we reverse the sentence and remand the cause to the trial court for resentencing since the state has failed to show beyond a reasonable doubt that the absence of the invalid reasons would not have affected the departure sentence or the extent thereof. See Albritton and Campbell.
REVERSED AND REMANDED, with directions.
DOWNEY, GUNTHER, JJ., and VITALE, LINDA L., Associate Judge, concur.